Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are allowed.

Applicant has amended independent claim 1 in response to the office action mailed 24 NOV 20.  The amendment and arguments found on pages 6-9 of the response are sufficient to overcome the previous rejection.  Applicant has further amended claim 6 to be independent as it has previously found to contain allowable subject if rewritten in independent form.  Independent claim 10 had previously found to be allowable.  The claims were further rejected under nonstatutory double patenting over parent case 10,211,621.  Applicant has filed a terminal disclaimer to overcome this rejection which has been approved.  As a result of Applicant’s amendment and terminal disclaimer, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with a sub-circuit configured to couple to a pin and configured to: receive a voltage source and a voltage from the pin; provide a first signal based on the voltage from the pin; and provide a second signal having a voltage based on a greater of the voltage source and the voltage from the pin; a first transistor that includes a gate coupled to receive the first signal; a second transistor coupled in series with the first transistor, a first node between the first transistor and the second transistor; a third transistor coupled in parallel with the second transistor that includes a gate coupled to receive the first signal; a fourth transistor that includes a gate coupled to the first node; and a fifth 

Claims 2-5 & 18-20 are allowable as they depend from claim 1, which is also allowable.

Claim 6 is allowable because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with a sixth transistor coupled to a fail-safe pin; a seventh transistor coupled in series with the sixth transistor; an eighth transistor coupled in series with the seventh transistor, a third node between the seventh transistor and the eighth transistor; a ninth transistor coupled to the fail safe pin; and a tenth transistor coupled in series with the ninth transistor, a gate of the tenth transistor coupled to the third node, a fourth node between the ninth transistor and the tenth transistor, and the third node coupled to a gate of the first transistor and a gate of the third transistor.

Claims 7-9 are allowable as they depend from claim 6, which is also allowable.

Claim 10 is allowable because the prior art of record does not teach or fairly suggest a method for shared fail-safe comprising all the features as recited in the claims and in combination with wherein the first fail-safe signal indicates whether a voltage at a fail-safe pin is greater than an upper rail, and wherein the first power-down signal indicates whether a module is powered down; receiving, by a second circuit segment, the intermediate signal; and providing, by the second circuit segment to the module, a second fail-safe signal.

Claims 11-17 are allowable as they depend from claim 10, which is also allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.